Name: Commission Delegated Regulation (EU) 2019/888 of 13 March 2019 amending Annex I to Regulation (EU) 2018/956 of the European Parliament and of the Council as regards the data on new heavy-duty vehicles to be monitored and reported by Member States and by manufacturers (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: environmental policy;  consumption;  economic geography;  land transport;  oil industry;  deterioration of the environment;  information technology and data processing;  organisation of transport
 Date Published: nan

 29.5.2019 EN Official Journal of the European Union L 142/43 COMMISSION DELEGATED REGULATION (EU) 2019/888 of 13 March 2019 amending Annex I to Regulation (EU) 2018/956 of the European Parliament and of the Council as regards the data on new heavy-duty vehicles to be monitored and reported by Member States and by manufacturers (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/956 of the European Parliament and of the Council of 28 June 2018 on the monitoring and reporting of CO2 emissions from and fuel consumption of new heavy-duty vehicles (1), and in particular point (a) of Article 11(1) thereof, Whereas: (1) Part A of Annex I to Regulation (EU) 2018/956 specifies the data to be monitored and reported by the Member States relating to new heavy-duty vehicles registered for the first time in the Union. (2) Part B of Annex I to Regulation (EU) 2018/956 specifies in its point 2 the data to be monitored and reported by heavy-duty vehicle manufacturers for each new heavy-duty vehicle. (3) As of 1 July 2019, vehicle manufacturers determine and declare additional data related to the CO2 emissions and fuel consumption of new heavy-duty vehicles pursuant to Regulation (EC) No 595/2009 of the European parliament and of the Council (2) and its implementing measures. With a view to an effective implementation of the CO2 legislation for heavy-duty vehicles, it is important to ensure a comprehensive, transparent and appropriate collection of data related to the configuration of the heavy-duty vehicle fleet in the Union, its development over time and potential impact on CO2 emissions. Heavy-duty vehicle manufacturers should therefore monitor those data and report them to the Commission. (4) To allow for a thorough analysis of such additional data, in particular for the identification of vocational vehicles, it is also appropriate that Member State competent authorities monitor and report complementary registration information. (5) Annex I to Regulation (EU) 2018/956 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) 2018/956 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 9.7.2018, p. 1. (2) Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (OJ L 188, 18.7.2009, p. 1). ANNEX Annex I to Regulation (EU) 2018/956 is amended as follows: (1) Part A is amended as follows: (a) point (d) is replaced by the following: (d) for vehicles registered until 31 December 2019 where available, and for vehicles registered from 1 January 2020 in all cases, the code for the bodywork as specified in entry 38 of the certificate of conformity, including, where applicable, the supplementing digits referred to in Appendix 2 to Annex II to Directive 2007/46/EC; (b) the following point (f) is added: (f) for vehicles registered from 1 January 2020, the maximum speed of the vehicle as specified in entry 29 of the certificate of conformity. (2) in Part B, point 2 is amended as follows: (a) entry 5 is replaced by the following: No Monitoring parameters Source Part I of Annex IV to Regulation (EU) 2017/2400, unless otherwise specified Description 5 Axle certification number 1.7.2 Axle specifications; (b) entry 15 is replaced by the following: No Monitoring parameters Source Part I of Annex IV to Regulation (EU) 2017/2400, unless otherwise specified Description 15 Make (trade name of manufacturer)  Vehicle specifications; (c) entry 21 is replaced by the following: No Monitoring parameters Source Part I of Annex IV to Regulation (EU) 2017/2400, unless otherwise specified Description 21 Fuel type (Diesel CI/CNG PI/LNG PI ¦) 1.2.7 Engine specifications; (d) entry 73 is replaced by the following: No Monitoring parameters Source Part I of Annex IV to Regulation (EU) 2017/2400, unless otherwise specified Description 73 Cryptographic hash of the manufacturer's records file 3.1.4 Software information; (e) the following entries 79 to 100 are added: No Monitoring parameters Source Part I of Annex IV to Regulation (EU) 2017/2400, unless otherwise specified Description 79 Vehicle model 1.1.2 Vehicle specifications 80 Vocational vehicle (yes/no) 1.1.9 81 Zero emission heavy-duty vehicle (yes/no) 1.1.10 82 Hybrid electric heavy-duty vehicle (yes/no) 1.1.11 83 Dual-fuel vehicle (yes/no) 1.1.12 84 Sleeper cab (yes/no) 1.11.13 85 Engine model (*1) 1.2.1 Engine specifications 86 Transmission model (*1) 1.3.1 Transmission specifications 87 Retarder model (*1) 1.4.1 Retarder specifications 88 Retarder certification number 1.4.2 89 Certification option used for generation of a loss map (standard values/measurement) 1.4.3 90 Torque converter model (*1) 1.5.1 Torque converter specifications 91 Torque converter certification number 1.5.2 92 Certification option used for generation of a loss map (standard values/measurement) 1.5.3 93 Angle drive model (*1) 1.6.1 Angle drive specifications 94 Angle drive certification number 1.6.2 95 Axle model (*1) 1.7.1 Axle specifications 96 Air drag model (*1) 1.8.1 Aerodynamics 97 Engine stop-start during vehicle stops (yes/no) 1.12.1 Advanced driver assistance systems (ADAS) 98 Eco-roll without engine stop-start (yes/no) 1.12.2 99 Eco-roll with engine stop-start (yes/no) 1.12.3 100 Predictive cruise control (yes/no) 1.12.4 (*1) Data entries 85, 86, 87, 90, 93, 95 and 96 shall not be made publicly available in the Central Register on heavy-duty vehicles.